DETAILED ACTION
The following Office action concerns Patent Application Number 16/794,881.  Claims 1, 14, 19, 23, 27, 29, 30, 36, 39, 71, 73-76 are pending in the application.  Claims 36 and 73 are withdrawn from consideration as being drawn to a non-elected invention or species.
The applicant’s amendment filed June 14, 2021 has been entered.
The previous rejection of claim 14 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous grounds of rejection under 35 USC 103 over Fujii in view of Ravner are withdrawn in light of the applicant’s amendment.
Allowable Subject Matter
Except for the rejections under 35 USC 112 discussed below, claims 74-76 would be allowable over the closest prior art of Fujii et al (US 2016/0333245) in view of Ravner et al (US 3,262,881).  The references do not teach that the molar ratio of compounds of formula (V) and formula (VI) in the composition is 2:1, 1:1 or 1:2.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:


Claim 39 is rejected under 35 U.S.C. § 112(b) because the term “one or more compounds of formula (I) as defined in claim 1” lacks antecedent basis.  There is no formula (I) defined in claim 1.
Claims 74-76 are rejected under 35 U.S.C. § 112(b) because the limitation “wherein the two compounds of formula (V) and formula (VI) have a...ratio” is indefinite because the claims do not define the type of ratio.  For example, the specification discusses a molar ratio of two compounds in the composition.  However, the claims do not require a molar ratio, and so it is unclear if the claimed ratio is a mass ratio, a molar ratio, or some other type ratio.  For the purpose of examination only, the term “ratio” is construed to mean a molar ratio of the two compounds in the composition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 14, 19, 23, 27, 29, 30 and 71 are rejected under 35 U.S.C. § 103 as being unpatentable over Fujii et al (US 2016/0333245) in view of Ravner et al (US 3,262,881).
Fujii et al teaches a heat transfer fluid composition comprising trifluoroethylene, lubricating oil, and stabilizer (abstract; par. 32).  Trifluoroethylene is a hydrofluorocarbon.  The lubricating oil includes ester lubricating oil and fluorinated lubricating oil (par. 16).  The lubricating oil(s) are used alone or in combination of two or more (par. 117).  The heat transfer fluid is used in an air-conditioning apparatus and a refrigeration apparatus (par. 26). 
Fujii et al does not teach that the lubricating oils include fluorinated diester compounds of formulas (V) and (VI).
However, Ravner et al teaches a lubricant composition comprising a fluorinated diester made from the diacid R-(COOH)2 and two alcohols H(CF2CF2)nCH2OH, wherein R is an aliphatic hydrocarbon of 3 to 9 carbon atoms and “n” is 2 to 5 (col. 2, lines 16-46).  The fluorinated diester of Ravner satisfies claimed formula (V) when n=2 and R has four carbon atoms (corresponding to adipic acid) and satisfies claimed formula (VI) when n=2 and R has eight carbon atoms (corresponding to sebacic acid).  The fluorinated diester is a lubricant (col. 1, 
It would have been obvious to a person of ordinary skill in the art to select n=2 because Ravner teaches that n is 2 to 5.  It would have been obvious to person of ordinary skill in the art to select the adipate (R = 4) and sebacate (R = 8) fluorinated diesters of Ravner, because Ravner teaches that “R” is 3 to 9, which includes 4 and 8 (col. 2, lines 16-46).  
Regarding claim 19, the ignition temperature of the composition is inherently greater than 500 ̊C.  The composition is inherently less flammable than a composition comprising the same heat transfer fluid and polyalkylene glycol.
Fujii teaches that the lubricating oil includes ester oils and fluorinated oils.  The lubricant compound of Ravner satisfies both of these requirements because it is an ester and it is fluorinated.  In addition, the lubricant of Ravner has improved oxidation stability.  A person of ordinary skill in the art would have been motivated to combine the lubricants of Ravner with the heat transfer fluid of Fujii in order to incorporate a lubricant having the desired chemical groups and further having improved oxidation stability.
Fujii et al teaches that the lubricating oils are used in combination of two or more (par. 117).  Therefore, it would have been obvious to a person of ordinary skill in the art to include 
Response to Arguments
The applicant argues that the Ravner does not teach the claimed combination of two fluorinated diesters.  However, the claimed fluorinated diesters would have been obvious to a person of ordinary skill in the art in view of Ravner.  In the teaching of Ravner, it would have been obvious to a person of ordinary skill in the art to select n=2 because Ravner teaches that n is 2 to 5.  It would have been obvious to person of ordinary skill in the art to select the adipate (4 carbon) and sebacate (8 carbon) fluorinated diesters of Ravner, because Ravner teaches that “R” is 3 to 9, which includes 4 and 8 (col. 2, lines 16-46).  
In addition, Fujii et al teaches that the lubricating oils are used in combination of two or more (par. 117).  Therefore, it would have been obvious to a person of ordinary skill in the art to include two of the fluorinated diesters taught by Ravner in the heat transfer fluid of Fujii et al.
  The applicant argues that the invention provides an unexpected benefit of reduced flammability versus comparative examples in the specification.  However, the examples in the specification are of no probative value in determining patentability of claims since they do not involve a comparison of applicant’s invention of a heat transfer composition with the closest applied prior art.  See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470 (CCPA 1981).  Even if, arguendo, the comparison had been done between the applicants’ invention and the closest applied prior art, the claims would not be deemed patentable over the references of record since they are not commensurate in scope with the probative value of data in the examples.  See In re Clemens, 206 USPQ 289 (CCPA 1980).  
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 31, 2021